Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-9 and newly added claims 21-23 has been reviewed and are addressed below.  Claims 11-20 has been withdrawn.

Response to Amendment/Arguments
Applicant’s amendments filed on 11-1-21 has been entered and are addressed below.
With respect to applicant’s argument regarding the 101 rejection, applicant argues that the present case, the claims do not fall within the sub-group of managing personal behavior or relationships or interactions between people. Examiner respectfully disagrees. The implantable sensors are means to collect data. The collected which are then used to determine a risk score then schedules an appointment based on the rank of the patient falls under the sub-group of interaction between the user and the implantable sensor falls under managing personal behavior, or relationships or interactions. 
With respect to the arguments regarding the prior art, it is moot in view of applicant’s amendments to the claims and are addressed below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1-9, 21-23 are drawn to a system, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claim 1 recite “monitor a patient to detect physiologic data”, “estimate a probability of a predetermined event based on the physiologic data to determine a risk score for a patient”, “alter the risk score based on patient based parameters to determine priority score of the patient”, “compare the priority score of the patient to priority scores of other patients”, “assign a rank to the patient based on the comparison of the priority score of the patient to the priority scores of the other patients”, “schedule an appointment for the patient based on the rank”.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “system”, “one or more processors”, “sensor” ,”implantable sensor” which are additional elements that are recited at a high level of generality such that they amount to no more than mere 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “processor” language is incidental to what it is “configured” to perform). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite additional elements “one or more processors configured to execute program” which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of determining a risk score of patient and scheduling an appointment for the patient based on rank. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that 
Paragraph 105 states that "server 802 is a computer system that provides services to other computing systems over a computer network. The server 802 controls the communication of information such as cardiac signal waveforms, ventricular and atrial heart rates, and detection thresholds. The server 802 interfaces with the communication system 812 to transfer information between the programmer 806, the local RF transceiver 808, the user workstation 810 as well as a cell phone 814 and a personal data assistant (PDA) 816 to the database 804 for storage/retrieval of records of information”.
Paragraph 11 states that “a system for prioritizing patients for clinician management is provided that includes one or more processors configured to execute program instructions. When program instructions are executed, the one or more processors receive a risk score for a patient inputted into the one or more processors at an interface, and determine a first variable related to the patient based on historical data. When program instructions are executed, the one or more processors also alter the risk score by a predetermined amount based on the determined first variable to provide an updated risk score, determine a second variable related to the patient based on sensor data received by the one or more processors”.
Paragraph 3 recites “Implantable sensors are utilized to passively measure the pulmonary artery pressure (PAP)”.
The claims recite additional elements “one or more processors configured to execute program” which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of determining a risk score of patient and scheduling an appointment for the patient based on rank. See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.

Dependent claim(s) 2- 9, 21-23 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qureshi (20150019259) in view of  Kenedy (2010/0063930).
Claim(s) 1 is rejected under 35 U.S.C. 102a2 as being Anticipated by Qureshi.
With respect to claim 1 Qureshi teaches  a system for prioritizing patients for clinician management comprising: 
an implantable sensor configured to monitor a patient to detect physiologic data (Qureshi paragraph 83 “The clinical information received from the patient can be from one or more sensors worn by or implanted in the patient”); 
one or more processors configured to execute program instructions to (Qureshi paragraph 84 “comprising a processor”): 
estimate a probability of a predetermined event (Qureshi paragraph 74 “a subject has a risk for developing a condition, then preventative measures can be taken to reduce the likelihood of the subject developing the condition”), based on the physiologic data, to determine a risk score for a patient (Qureshi paragraph 24 “system described herein can use data analytic methods to identify short- and long-term risks for a subject's health. The identification of these risks can then be used to create care protocols specific to a subject and a subject's condition to mitigate the associated risks”); 
alter the risk score based on patient-based parameters to determine a priority score of the patient (Qureshi paragraph 92 “the score is updated based on a change in the first subject's condition. In some embodiments, the method further comprises providing to the care manager a suggested order of priority for attending to each of a group of scored subjects based on the scores of the scored subjects. In some 
compare the priority score of the patient to priority scores of other patients (Qureshi paragraph 72 “The scores can then be compared to a population of scored subjects”); 
assign a rank to the patient based on the comparison of the priority score of the patient to the priority scores of the other patients (Qureshi paragraph 72 “ability of the system to score and rank patients can be done by assigning scores to patients based on, for example, the gravity of a subject's condition, the risk of a subject in developing a condition, and where a subject falls on the progression of a care protocol. The scores can then be compared to a population of scored subjects to create a ranking of the subjects in the system. The ranking can then be used to determine when a subject should be given care and which interventions the subject should be assigned”). 
Qureshi does not explicitly teach schedule an appointment for the patient based on the rank.
Kennedy teaches “open provider appointment schedule step 932, the provider website opens the scheduling page so that available appointment dates and times are displayed or otherwise presented to the user. Alternatively, the page may request contact information that will be used by the provider to contact the user or customer in response to a request to schedule an appointment with the provider” (Kenedy paragraph 61).
One of ordinary skill in the art would have found it obvious at the time of filing to combine the teachings of Qureshi with Kenedy with the motivation of increasing 

With respect to claim 2, Qureshi in view of Kenedy teaches the system of claim 1, wherein determining the priority score for a patient comprises: 
Qureshi does not explicitly teach determining a time period since a last appointment, receiving medication titration data nor inputting the probability of the predetermined event, the time period since the last appointment, and medication titration data into a patient prioritization algorithm.
Kennedy teaches “previous treatment” (Kenedy paragraph 47); 
Kennedy teaches “chemical treatments” (Kenedy paragraph 40); 
Kennedy teaches “Measures of success can be based on subjective outcome data, such as success as judged by a service provider or satisfaction as rated by a customer, or they can be based on objective outcome data such as physiological measurements taken using a calibrated medical device. Success levels, which can take the form of standardized values and serve as measures of success, can be derived from other measures of success and may be represented as numerical/quantitative success levels (e.g., values on a scale of 1-10) or categorical/qualitative success levels (e.g., poor, fair, good, excellent). Outcomes as referred to in this disclosure can represent and be derived from various kinds of measures of success and have a range of values, including different levels of success (i.e., success levels)”(Kenedy paragraph 40).
.

Claim 3-9 claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qureshi in view of Kenedy and Kale (2017/0188978).
With respect to claim 3 Qureshi in view of Kenedy teaches the system of claim 1. 
Qureshi in view of Kenedy does not teach wherein the sensor is configured to monitor pulmonary artery pressure to detect pulmonary artery pressure data as the physiologic data, the one or more processors further configured to; record the pulmonary artery pressure data detected by the sensor; and calculating a risk estimate based on the recorded pulmonary artery pressure data.
Kale teaches method of measuring a parameter indicative of left and right ventricular ejection fraction, pulmonary artery systolic and diastolic blood pressure, systolic blood pressure and diastolic blood pressure, ventricular diastolic pressure, stroke volume, cardiac output, vascular resistance, global longitudinal strain, fluid status, E/E', pulmonary capillary wedge pressure, left ventricle end diastolic volume
One of ordinary skill in the art at the time of filing would have found it obvious to combine the teachings of Qureshi in view of Kenedy with Kale with the motivation of providing efficiency and ensure that attending physicians get important information in a timely fashion, even when remote from patients' locations. This may be especially useful in certain treatments or with respect to monitoring of certain conditions, such as may be 

With respect to claim 4 Qureshi in view of Kenedy and Kale teaches the system of claim 3, wherein calculating the risk estimate includes determining one of patient heart rate or medication usage (Qureshi paragraph 48).

With respect to claim 5 Qureshi in view of Kenedy and Kale teaches the system of claim 1, wherein estimating the probability of the predetermined event further comprises: calculating the probability of the predetermined event based on historical data (Qureshi paragraph 51).

With respect to claim 6 Qureshi in view of Kenedy and Kale teaches the system of claim 6, wherein the historical data includes one of previous patient risk estimates, patient co-morbidities, demographics, or medication changes (Qureshi paragraph 26).

With respect to claim 7 Qureshi in view of Kenedy and Kale teaches the system of claim 2 wherein the predetermined event is heart failure and the risk score is indicative of the probability that the patient with experience the heart failure during a predetermined period (Qureshi paragraph 43).

With respect to claim 8 Qureshi in view of Kenedy and Kale teaches the system of claim 1. Qureshi in view of Kenedy does not teach wherein the sensor is configured 
Kale teaches a method of measuring a parameter indicative of left and right ventricular ejection fraction, pulmonary artery systolic and diastolic blood pressure, systolic blood pressure and diastolic blood pressure, ventricular diastolic pressure, stroke volume, cardiac output, vascular resistance, global longitudinal strain, fluid status, E/E', pulmonary capillary wedge pressure, left ventricle end diastolic volume and dP/dTmax may employ a similar formula using the different cardiac time intervals having the general form: A1+A2*(cardiac time intervals), where A1 and A2 denote predetermined numerical constants, or the form, Y(n)=b+.SIGMA.w.sub.i*x.sub.i(n)+.epsilon.(n), or a non-linear regression model equation (Kale paragraph 57).
One of ordinary skill in the art at the time of filing would have found it obvious to combine the teachings of Qureshi in view of Kenedy and Kale with the motivation of providing efficiency and ensure that attending physicians get important information in a timely fashion, even when remote from patients' locations. This may be especially useful in certain treatments or with respect to monitoring of certain conditions, such as may be 

With respect to claim 9 Qureshi in view of Kenedy and Kale teaches the system of claim 1. Qureshi in view of Kenedy do not teach wherein determining the risk score for the patient further comprises: forming a non-linear model; monitoring pulmonary artery pressure with a sensor to detect pulmonary artery pressure data; and utilizing the pulmonary artery pressure data in the non-linear model. 
Kale teaches a method of measuring a parameter indicative of left and right ventricular ejection fraction, pulmonary artery systolic and diastolic blood pressure, systolic blood pressure and diastolic blood pressure, ventricular diastolic pressure, stroke volume, cardiac output, vascular resistance, global longitudinal strain, fluid status, E/E', pulmonary capillary wedge pressure, left ventricle end diastolic volume and dP/dTmax may employ a similar formula using the different cardiac time intervals having the general form: A1+A2*(cardiac time intervals), where A1 and A2 denote predetermined numerical constants, or the form, Y(n)=b+.SIGMA.w.sub.i*x.sub.i(n)+.epsilon.(n), or a non-linear regression model equation (Kale paragraph 57).
One of ordinary skill in the art at the time of filing would have found it obvious to combine the teachings of Qureshi in view of Kenedy and Kale with the motivation of providing efficiency and ensure that attending physicians get important information in a timely fashion, even when remote from patients' locations. This may be especially useful in certain treatments or with respect to monitoring of certain conditions, such as may be 

With respect to claim 21 Qureshi in view of Kenedy and Kale teaches the system of claim 1, wherein the risk score is indicative of the probability that the patient will experience the predetermined event during a predetermined period (Qureshi paragraph 43).

With respect to claim 22 Qureshi in view of Kenedy and Kale teaches the system of claim 21 Qureshi odes not teach wherein the sensor is configured to monitor pulmonary artery pressure to detect pulmonary artery pressure data, as the physiologic data, and wherein the risk score is indicative of the probability that the patient will heart failure during the predetermined period.
Kale teaches a method of measuring a parameter indicative of left and right ventricular ejection fraction, pulmonary artery systolic and diastolic blood pressure, systolic blood pressure and diastolic blood pressure, ventricular diastolic pressure, stroke volume, cardiac output, vascular resistance, global longitudinal strain, fluid status, E/E', pulmonary capillary wedge pressure, left ventricle end diastolic volume and dP/dTmax may employ a similar formula using the different cardiac time intervals having the general form: A1+A2*(cardiac time intervals), where A1 and A2 denote predetermined numerical constants, or the form, Y(n)=b+.SIGMA.w.sub.i*x.sub.i(n)+.epsilon.(n), or a non-linear regression model equation (Kale paragraph 57).


With respect to claim 23, Qureshi in view of Kenedy and Kale teaches the system of claim 22 wherein the one or more processors is further configured to alter the risk score, indicative of the probability that the patient will heart failure, based on at least one of the following patient based parameters: a) time since a last appointment, visit, or measurement; b) risk scores of a group of patients; c) changes in medication usage; or d) data related to the group of patients, including at least one of: i) demographics; ii) percentage of the group of patients with similar physiologic data that experience heart failure; iii) effect of medication on the group of patients; or iv) morphological data (Qureshi paragraph 99 “group of scored subjects” and paragraph 72 “the scores can then be compared to a population of scored subjects to create a ranking of the subjects in the system”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

REGINALD R. REYES
Primary Examiner
Art Unit 3626



/REGINALD R REYES/Primary Examiner, Art Unit 3626